DETAILED ACTION
1.	This office action is in response to the communication filed on 09/18/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2015-241251, filed on 12/10/2015.
4.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 16/060082 filed on 06/07/2018 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 01/24/2022, with attorney Carl Pellegrini (Reg. No. 40766).
The application has been amended as follows: 

a pre-calculation input hardware processor configured to generate secret-shared data on Beaver triples or be supplied with the secret-shared data on Beaver triples; 
an input processor configured to be supplied with a plurality of pieces of secret-shared data on a combination of two numbers to be multiplied by each other; 
an auxiliary vector generation processor configured to: 
add each element of the secret-shared data on Beaver triples to each piece of secret-shared data on the combination of two numbers to be multiplied by each other; and 
generate an auxiliary vector, which is a result of disclosure by the vector multiplication device and the plurality of other vector multiplication devices communicating secret-shared data on an addition result to one another; and 
a vector multiplication processor configured to generate secret-shared data on a vector multiplication result based on the auxiliary vector and the secret-shared data on Beaver triples.

2. (Currently Amended) [[A]] The vector multiplication device according to claim 1, 

wherein the pre-calculation input hardware processor is configured to generate secret-shared data on Beaver triples with message authenticators or be supplied with the secret-shared data on Beaver triples with message authenticators, 
wherein the input processor is configured to be supplied with a plurality of pieces of secret-shared data on a combination of two numbers to be multiplied by each other, and secret-shared data on a message authenticator of each of the plurality of combinations of two numbers to be multiplied by each other, and 
wherein the vector multiplication device further comprises: 
an auxiliary vector message authenticator generation processor configured to generate secret-shared data on a message authenticator for the auxiliary vector based on the secret-shared data on the message authenticator for the input and the secret-shared data on the message authenticators for the Beaver triples; 
an input validity confirmation processor configured to inspect the auxiliary vector based on the secret-shared data on the message authenticator of the auxiliary vector, the auxiliary vector, and the secret-shared keys of message authenticators; and 
an output message authenticator generation processor configured to generate, as an output message authenticator, secret-shared data on a 

3. (Currently Amended) [[A]] The vector multiplication device according to claim 1, which is capable of communicating to and from a plurality of other vector multiplication devices, wherein the vector multiplication device further comprising: 
a plurality of sets of the pre-calculation input hardware processor, the input processor, the auxiliary vector generation processor, and the vector multiplication processor
a result identity confirmation processor configured to confirm that a plurality of pieces of secret-shared data on the vector multiplication result are all the same value.

4 (Currently Amended) [[A]] The vector multiplication device according to claim 2, which is capable of communicating to and from a plurality of other vector multiplication devices and has a function of secret sharing and holding keys of message authenticators among the vector multiplication device and the plurality of other vector multiplication devices, wherein the vector multiplication device further comprising: 
hardware processor, the input processor, the auxiliary vector generation processor, the vector multiplication processor, the auxiliary vector message authenticator generation processor, the input validity confirmation processor, and the output message authenticator generation processor
a result identity confirmation processor configured to confirm that a plurality of pieces of secret-shared data on the vector multiplication result are all the same value.

6. (Currently Amended) [[A]] The vector multiplication method according to claim 5, further comprising: 
performing, by the pre-calculation input processor, the input processor, the auxiliary vector generation processor, and the vector multiplication processor, each of the processing steps a plurality of times; and 
confirming, by a result identity confirmation processor, that a plurality of pieces of secret-shared data on the vector multiplication result are all the same value.

Allowable Subject Matter
6.	In light of the examiner amendment authorized by the applicant’s representative, claims 1-6 are allowed.


The present invention is directed toward a method for sharing secret data.  Independent claims 1 and 5 identify the uniquely distinct features for generating, by a pre-calculation input processor, secret-shared data on Beaver triples, or being supplied with, by the pre-calculation input processor, secret-shared data on Beaver triples; being supplied with, by an input processor, a plurality of pieces of secret-shared data on a combination of two numbers to be multiplied by each other; adding, by an auxiliary vector generation processor, each element of the secret-shared data on Beaver triples to each piece of secret-shared data on the combination of two numbers to be multiplied by each other; and generating, by the auxiliary vector generation processor, an auxiliary vector, which is a result of disclosure by the vector multiplication device and the plurality of other vector multiplication devices communicating secret-shared data on an addition result to one another; and generating, by a vector multiplication processor, secret-shared data on a vector multiplication result based on the auxiliary vector and the secret-shared data on Beaver triples; that are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Lampkins et al. (US 10083310 B1), discloses a method to generate adn share multiplication triples. The other closest prior art, Smart (US 20120002811 A1), discloses a method to share data to computation servers. However, either singularly or in combination, Lampkins et al. and/or Smart do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUAN V DOAN/Primary Examiner, Art Unit 2437